DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,186,742. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-15 is similar to that of the claimed limitations of U.S. Patent No. 11,186,742 as claimed in claims 1-16. Therefore, the claims are not patentably distinct from each other. 
The instant application: 

1. A sealing resin composition comprising: an epoxy resin (A), a curing agent (B) having at least one amino group in one molecule, and an inorganic filler (C), wherein: the inorganic filler (C) comprises a first inorganic filler (Cl) having an average particle size from 0.1 μm to 20 pm and a second inorganic filler (C2) having an average particle size from 10 μm to 80 nm, and a value obtained by multiplying a specific surface area of the inorganic filler (C), by a proportion of a mass of the inorganic filler (C) in a solid mass of the sealing resin composition, is 4.0 m2/g or more.   
6. The sealing resin composition according to claim 1, having a viscosity, at 25 °C, from 0.1 Pa-s to 50.0 Pa-s.  


2. The sealing resin composition according to claim 1, having a viscosity, at 110 °C, of 0.20 Pa-s or less.  

3. The sealing resin composition according to claim 1, wherein a proportion of the second inorganic filler (C2) having an average particle size from 10 nm to 80 nm in the inorganic filler (C) is 0.3% by mass or more.  

4. The sealing resin composition according to claim 1, wherein a proportion of the second inorganic filler (C2) having an average particle size from 10 nm to 80 nm in the inorganic filler (C) is 30% by mass or less.  

5. The sealing resin composition according to claim 1, wherein a proportion of the first inorganic filler (Cl) having an average particle size from 0.1 μm to 20 μm in the inorganic filler (C) is 70% by mass or more.  

7. The sealing resin composition according to claim 1, wherein the first inorganic filler (Cl) having an average particle size from 0.1 μm to 20 μm comprises silica.  

8. The sealing resin composition according to claim 1, wherein the second inorganic filler (C2) having an average particle size from 10 nm to 80 nm comprises silica.  

9. The sealing resin composition according to claim 1, wherein a content of the inorganic filler (C) is from 40% by mass to 85% by mass.  

10. The sealing resin composition according to claim 1, wherein a specific surface area of the first inorganic filler (Cl) having an average particle size from 0.1 μm to 20 μm is from 1 m2/g to 30 m2/g.  

11. The sealing resin composition according to claim 1, wherein a specific surface area of the second inorganic filler (C2) having an average particle size from 10 nm to 80 nm is from 20 m2/g to 500 m2/g.  

12. The sealing resin composition according to claim 1, having a thixotropic index, at      25 °C, from 0.5 to 1.5.  

13. An electronic component device comprising: a substrate having a circuit layer, an electronic component disposed on the substrate and electrically connected to the circuit layer, and a cured product of the sealing resin composition according to claim 1, disposed in a gap between the substrate and the electronic component.  

14. A method of manufacturing an electronic component device, comprising: a step of sealing, with the sealing resin composition according to claim 1, a substrate having a circuit layer and an electronic component disposed on the substrate and electrically connected to the circuit layer.  

U.S. Patent No. 11,186,742:

1. A sealing resin composition comprising: an epoxy resin (A), a curing agent (B) having at least one amino group in one molecule, and an inorganic filler (C), wherein: the inorganic filler (C) comprises a first inorganic filler (C1) having an average particle size from 0.1 μm to 20 μm and a second inorganic filler (C2) having an average particle size from 10 nm to 80 nm, a value obtained by multiplying a specific surface area of the inorganic filler (C), by a proportion of a mass of the inorganic filler (C) in a solid mass of the sealing resin composition, is 4.0 m2/g or more, 
and the sealing resin composition has a viscosity, at 25 °C., from 0.1 Pa-s to 50.0 Pa-s. 

2. The sealing resin composition according to claim 1, having a viscosity, at 110 °C., of 0.20 Pa-s or less. 
3. The sealing resin composition according to claim 1, wherein a proportion of the second inorganic filler (C2) having an average particle size from 10 nm to 80 nm in the inorganic filler (C) is 0.3% by mass or more. 
4. The sealing resin composition according to claim 1, wherein a proportion of the second inorganic filler (C2) having an average particle size from 10 nm to 80 nm in the inorganic filler (C) is 30% by mass or less. 
5. The sealing resin composition according to claim 1, wherein a proportion of the first inorganic filler (C1) having an average particle size from 0.1 μm to 20 μm in the inorganic filler (C) is 70% by mass or more. 
6. The sealing resin composition according to claim 1, wherein the first inorganic filler (C1) having an average particle size from 0.1 μm to 20 μm comprises silica. 
7. The sealing resin composition according to claim 1, wherein the second inorganic filler (C2) having an average particle size from 10 nm to 80 nm comprises silica. 
8. The sealing resin composition according to claim 1, wherein a content of the inorganic filler (C) is from 40% by mass to 85% by mass. 
9. The sealing resin composition according to claim 1, wherein a specific surface area of the first inorganic filler (C1) having an average particle size from 0.1 μm to 20 μm is from 1 m.sup.2/g to 30 m2/g. 

10. The sealing resin composition according to claim 1, wherein a specific surface area of the second inorganic filler (C2) having an average particle size from 10 nm to 80 nm is from 20 m2/g to 500 m2/g. 
11. The sealing resin composition according to claim 1, having a thixotropic index, at      25 °C., from 0.5 to 1.5. 
15. An electronic component device comprising: a substrate having a circuit layer, an electronic component disposed on the substrate and electrically connected to the circuit layer, and a cured product of the sealing resin composition according to claim 1, disposed in a gap between the substrate and the electronic component. 
16. A method of manufacturing an electronic component device, comprising: a step of sealing, with the sealing resin composition according to claim 1, a substrate having a circuit layer and an electronic component disposed on the substrate and electrically connected to the circuit layer.



With respect to claim 15 limitations, i.e., the sealing resin composition according to claim 1, wherein the value obtained by multiplying the specific surface area of the inorganic filler (C), by the proportion of the mass of the inorganic filler (C) in the solid mass of the sealing resin composition, is from 4 m2/g to 30 m2/g, is within the scope of claim 1limitation. i.e., 4.0 m2/g or more of U.S. Patent No. 11,186,742.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (JP 2007-204510 A). 
Re Claims 1 and 15, NAKAMURA discloses  a sealing resin composition comprising: an epoxy resin (A) (see Abstract), a curing agent (B) (see Abstract) having at least one amino group (see Paragraph [0012] of English machine translated of NAKAMURA disclosure), and an inorganic filler (C) , wherein: the inorganic filler (D) (see Abstract) comprises a first inorganic filler (d12) having an average particle size from 0.1 m to 10 m (i.e., within the claimed range of  0.1 m to 20 m) (see Abstract)  and a second inorganic filler (d1) having an average particle size from 10 m to 40 m (i.e., within the claimed range of 10 m to 80 m), and a value obtained by multiplying a specific surface area of the inorganic filler (D), by a proportion of a mass of the inorganic filler (D) in a solid mass of the sealing resin composition, 0.1 m2/g – 3.5 m2/g for (d1) and 1 m2/g to 50 m2/g for (d12), (i.e., within the claimed range of 4 m2/g of claim 1 and 4 m2/g to 30 m2/g of claim 15) (see Abstract and English machine translation in Paragraphs [0010] – [0026]).
Furthermore, the claimed particle size and surface area outside NAKAMURA can be routinely optimized. Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Re Claim 2, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including the encapsulant having an excellent fluidity, mobility (i.e., related to excellent viscosity) and curability (see Paragraph [0009] of English translation). As NAKAMURA disclose the sealing resin composition   having a predetermined viscosity, at predetermined temperature. Furthermore, the claimed temperature and viscosity is within the scope of NAKAMURA disclosure in order to achieve the desired excellent viscosity and curability so that there is no gold wire deformation occurs during encapsulation of the semiconductor device. 
Therefore, it would have been to one having ordinary skill in the art at the time of the invention is filed to optimize the viscosity of the resin composition since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Furthermore, the specification contains no disclosure of either the critical nature of the claimed viscosity at given temperature or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990).  
Re Claim 3, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including wherein a proportion of the second inorganic filler (d1) having an average particle size from 10 m to 40 m (i.e., within the claimed range of 10 m to 80 m) in the inorganic filler having predetermined percentage.  
Furthermore, the claimed mass percentage is within the scope of NAKAMURA disclosure. 
Re Claim 4, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including wherein a proportion of the second inorganic filler (d1) having an average particle size from  10 m to 40 m (i.e., within the claimed range of 10 m to 80 m) in the inorganic filler having predetermined percentage.  
Furthermore, the claimed mass percentage is within the scope of NAKAMURA disclosure. 
Re Claim 5, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including wherein a proportion of the first inorganic filler (d12) having an average particle size from 0.1 m to 10 m (i.e., within the claimed range of 0.1 m to 20 m) in the inorganic filler having predetermined percentage.  
Furthermore, the claimed mass percentage is within the scope of NAKAMURA disclosure. 
Re Claim 6, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including the encapsulant having an excellent fluidity, mobility (i.e., related to excellent viscosity) and curability (see Paragraph [0009] of English translation). As NAKAMURA disclose the sealing resin composition   having a predetermined viscosity, at predetermined temperature. Furthermore, the claimed temperature and viscosity is within the scope of NAKAMURA disclosure in order to achieve the desired excellent viscosity and curability so that there is no gold wire deformation occurs during encapsulation of the semiconductor device. 
Therefore, it would have been to one having ordinary skill in the art at the time of the invention is filed to optimize the viscosity of the resin composition since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Furthermore, the specification contains no disclosure of either the critical nature of the claimed viscosity at given temperature or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990).  
Re Claim 7, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including wherein the first inorganic filler (d12) having an average particle size from 0.1 m to 10 m (i.e., within the claimed range of  0.1 m to 20 m) comprises silica (see Abstract).
Re Claim 8, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including wherein the second inorganic filler (d1) having an average particle size from  10 nm to 40 nm (i.e., within the claimed range of 10 nm to 80 nm) comprises silica (see Abstract).  
Re Claim 9, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including wherein a content of the inorganic filler (C) is from 73% to 93% by mass (i.e., with the overlapping claimed rage of 40% by mass to 85% by mass) (see English translation Paragraph [0008]).  
Re Claim 10, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including wherein a specific surface area of the first inorganic filler (d12) having an average particle size from 0.1 m to 10 m (i.e., within the claimed range of 0.1 m to 20 m) and is from 1 m2/g to 50 m2/g (i.e., within the claimed range of 1 m2/g to 30 m2/g) (see Paragraph [0007] of English translation). 
Re Claim 11, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including wherein a specific surface area of the second inorganic filler (d1) having an average particle size from 10 nm to 40 nm (i.e., within the claimed range of 10 nm to 80 nm) predetermined surface area (see Abstract).
Furthermore, the claimed surface area range is within the scope of NAKAMURA disclosure and it can routinely optimized. Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Re 12, as applied to claim 1 above, NAKAMURA discloses all the claimed limitations including having a predetermined thixotropic index, at 25°C. Furthermore, the claimed 
thixotropic index, at 25°C can be adjusted as desired by adjusting the viscosity of the resin.
Therefore, it would have been to one having ordinary skill in the art at the time of the invention is filed optimize thixotropic index, at 25°C by adjusting the viscosity of the resin composition since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Furthermore, the specification contains no disclosure of either the critical nature of the claimed thixotropic index, at 25°C or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990).  
Re Claims 13 and 14, as applied to claim 1 above, NAKAMURA discloses method and packaging system for semiconductor device using the sealing resin composition as claimed in claim 1. In addition, the semiconductor device a substrate having a circuit layer and an electronic component disposed on the substrate and electrically connected to the circuit layer is within the scope of scope of NAKAMURA disclosure. 
 With regard electronic component disposed on the substrate and electrically connected to the circuit layer or a substrate having a circuit layer and an electronic component disposed on the substrate and electrically connected to the circuit layer, Examiner takes an Official notice because it is well-known in the art because and packaged semiconductor devices include all the components and within the scope of NAKAMURA disclosure. See In re Malcolm, 129 F.2d 529, 54 USPQ 235 (CCPA 1942). See In re Ahlert, 424 F.2d 1088, 1091, 165  USPQ 418, 420 (CCPA 1970).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure TOGANE et al. (JP 2009-114222 A) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 17, 2022